Citation Nr: 0409891	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-09716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty from September 1976 to September 
1979.  This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO decision which denied service connection 
for a psychiatric disorder.  The veteran testified at RO hearings 
in February 2001 and April 2002, and he failed to appear for a 
rescheduled Board hearing in March 2004.  

Beginning in February 2003, the Board directly undertook 
development of the evidence on this issue, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
involved obtaining some additional service records.  However, the 
Board development regulation was recently invalidated by a court 
decision, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Moreover, the Board 
recently received a 2004 VA treatment record, and the veteran did 
not waive initial RO consideration of this evidence.  In light of 
this, the case must be returned to the RO for further action.

Accordingly, the case is remanded for the following: 

After assuring that there has been compliance with the notice and 
duty to assist requirements of the law (38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159), the RO should readjudicate the claim 
for service connection for a psychiatric disorder, taking into 
account all evidence received since the last supplemental 
statement of the case.  If the claim is denied, the RO should 
issue another supplemental statement of the case to the veteran 
and his representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



